[Cite as Disciplinary Counsel v. Zaremsky, 94 Ohio St.3d 17, 2001-Ohio-6978.]




                  OFFICE OF DISCIPLINARY COUNSEL v. ZAREMSKY.
         [Cite as Disciplinary Counsel v. Zaremsky (2001), 94 Ohio St.3d 17.]
Attorneys at law — Misconduct — Six-month suspension with entire sanction
          stayed — Commingling client funds with personal funds — Failing to
          maintain complete records of all funds coming into lawyer’s possession
          and render appropriate accounts thereof.
  (No. 01-1207 — Submitted August 28, 2001 — Decided December 19, 2001.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 00-84.
                                 __________________
          Per Curiam. Respondent, Michael Lee Zaremsky of Cleveland, Ohio,
Attorney Registration No. 0038372, did not have a client trust account in
December 1997. On December 23, 1997, when he received a check for $9,500
representing insurance settlement proceeds due his client, Margaret O’Sullivan,
he deposited the funds in his business checking account and immediately wrote a
check to O’Sullivan for her share of the proceeds.                 After taking his fee,
respondent was to disburse the remainder, $3,452.60, to medical providers.
          Respondent did not pay O’Sullivan’s medical bills until informed in July
1999 by relator, Office of Disciplinary Counsel, that Shaker Square Medical
Clinic had filed a grievance against him for failure to make O’Sullivan’s payment.
Over the next few months, respondent paid O’Sullivan’s three remaining medical
bills.
          Relator filed a complaint on October 9, 2000, alleging that respondent’s
conduct violated the Code of Professional Responsibility. Respondent answered,
and the matter was referred to a panel of the Board of Commissioners on
Grievances and Discipline (“board”).
                             SUPREME COURT OF OHIO




         Based on stipulations and evidence at a hearing, the panel found the facts
as set forth above and concluded that respondent’s deposit of his client’s funds in
his personal account and his failure to pay the medical bills promptly violated DR
9-102(A) (a lawyer shall not commingle funds of a client with personal funds)
and 9-102(B)(3) (a lawyer shall maintain complete records of all funds coming
into the lawyer’s possession and render appropriate accounts thereof). The panel
noted that respondent had no previous disciplinary problems, that he was
suffering from depression and sleep deprivation, and that he was embarrassed by
and apologetic about his failure to pay O’Sullivan’s bills.            The panel
recommended that respondent be suspended from the practice of law for six
months with the entire six months stayed.
         The board adopted the findings, conclusions, and recommendation of the
panel.
         Having reviewed the record, we adopt the findings, conclusions, and
recommendation of the board. Respondent is hereby suspended from the practice
of law for six months with the entire six months stayed. Costs are taxed to
respondent.
                                                            Judgment accordingly.
         MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and
LUNDBERG STRATTON, JJ., concur.
                               __________________
         Jonathan E. Coughlan, Disciplinary Counsel, and Dianna M. Anelli,
Assistant Disciplinary Counsel, for relator.
         Mary L. Cibella, for respondent.
                               __________________




                                            2